     Case 1:21-cv-01145-SHR-LT Document 9 Filed 08/25/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC DIAZ,                           :
    Petitioner                       :
                                     :            No. 1:21-cv-1145
           v.                        :
                                     :            (Judge Rambo)
WARDEN BRIGGS,                       :
   Respondent                        :

                                ORDER

     AND NOW, on this 25th day of August 2021, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT:

     1.    Petitioner’s petition for writ of habeas corpus (Doc. No. 1) is
           DISMISSED WITHOUT PREJUDICE;

     2.    Petitioner’s motion for summary judgment (Doc. No. 2) is DENIED
           AS MOOT; and

     3.    The Clerk of Court is directed to CLOSE this case.



                                     s/ Sylvia H. Rambo
                                     United States District Judge
